Citation Nr: 0515457	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability 
to include as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for degenerative 
arthritis of the knees, hips and lower back, secondary to a 
right hip disability. 

3.  Entitlement to an increased evaluation for a myofascial 
pain syndrome of the right hip and thigh, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Charles D. Adams, IV, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1950 to September 1953, from April 1954 to January 1961, from 
April 1964 to July 1967 and from September 1969 to January 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge in Houston, Texas, and 
gave testimony in support of his claim.  At that time, the 
veteran requested information regarding the payment of his 
disability benefits, arguing that there was some confusion 
concerning the matter.  The Board will refer this matter to 
the RO for consideration.  

The Board notes that the apparently some of the records 
concerning a prior rating action which granted service 
connection for a right thigh and hip disability and a rating 
action which denied service connection for degenerative 
arthritis have been misplaced and are not associated with the 
claims file.  The veteran's current claim for service 
connection for degenerative arthritis will therefore be 
considered by the Board on a de novo basis.  

The issue of entitlement to service connection for 
degenerative arthritis of the knees, hips and lower back, 
secondary to a right hip disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's current lung disorder was first manifested 
many years after his military service, and is not shown to be 
related to his military service, including any exposure to 
herbicides in the Republic of Vietnam.  

3.  The veteran's myofascial pain syndrome of the right hip 
and thigh is manifested by almost full range of motion with 
characteristic pain on motion.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated during 
military service and may not be presumed to be due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (e) (2004).  

2.  The criteria for a rating in excess of 10 percent for 
myofascial pain syndrome of the right hip and thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5253 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A.

Notice

A VA letter issued in January 2004, apprised the appellant of 
the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any additional evidence in his possession that 
pertains to the claim, and where he should send it.  As such, 
the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

A recent case of The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II). Here, notice was provided after the 
March 2003 denial of the claim.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the appellant 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the appellant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any deficiency as to the timing of VCAA notice to 
the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records, to include reports of VA examination.  The 
appellant has had two personal hearings on appeal, and has 
submitted a September 2002 statement indicating that he 
understood the requirements of the VCAA and that he had no 
additional evidence to submit.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on this issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of 
direct service connection between exposure and disease 
entails showing that exposure during service actually caused 
the malady which develops years later.  Actual causation 
carries a very difficult burden of proof.  See Combee at 
1042.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records are negative for signs, 
symptoms, complaints, treatment or history of a pulmonary 
disability.  Chest X-rays conducted in August 1953 and in 
December 1960 were negative.  A chest X-ray conducted as part 
of an August 1968 VA examination showed a curvilinear density 
below the left hilum which it was reported might be pleural 
in origin or an area of segmental stalectasis.  It was noted 
that the lungs were otherwise clear.  No pulmonary diagnosis 
was given.   

Service medical records show that for the veteran's last 
period of service in June 1969 a chest X-ray was negative.  
At separation in January 1973, the lungs were found to be 
clinically normal, and a chest X-ray was normal.  

VA outpatient treatment records show that in January 1998, a 
chest X-ray was noted to show chronic obstructive pulmonary 
disease (COPD).  Treatment for pulmonary complaints continued 
into the 2000's.  In November 2000 the veteran gave a history 
of shortness of breath since having had pneumonia in early 
1998.  COPD was diagnosed.  In December 2002, pulmonary 
function tests showed COPD.  In February 2003, VA records 
show was noted to be using oxygen at home and smoked about 
four cigarettes daily.  
At a hearing conducted before a hearing officer at the RO, 
the veteran stated that he was on home oxygen.  He stated 
that his treating doctor had not given an opinion as to the 
etiology of his diagnosed COPD.  He reported that he had 
pneumonia and bronchitis in service while in Korea, and that 
he never went to sick call for any type of respiratory 
disability.  He reported self-treating himself for 
respiratory problems while on active duty.  A complete 
transcript is of record.  

In January 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge and reported that he was first 
diagnosed with COPD and emphysema in 1990.  He stated that he 
had been having trouble since about 1970 or 1975.  A complete 
transcript has been associated with the claims file.  

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. §§ 
1116, 1154 (2004). 

The medical evidence indicates that the veteran did not 
suffer with any type of pulmonary disease during his military 
service.  While a VA X-ray in 1968 showed a density, no 
diagnosis was given for any pulmonary disorder.  There is no 
medical evidence of any complaints or diagnosis of a 
pulmonary disability until 1998, many years after service 
discharge.  The veteran himself has reported at his hearing 
before the undersigned that he was first diagnosed with COPD 
and emphysema in 1990, many years after service.  As well, 
there is no objective medical evidence linking the currently 
diagnosed COPD to the veteran's military service.  

There is also no medical opinion of record that the veteran's 
COPD is the result of his exposure to Agent Orange, and he 
has not been diagnosed with one of the diseases that is 
presumed to be due to exposure to Agent Orange.  The veteran 
has acknowledged at his hearing on appeal that no medical 
professional had told him the etiology of his COPD, and he 
reported that while he had respiratory problems in service, 
he never went to sick call.  Only the veteran's own lay 
testimony and statements on appeal are offered to support his 
claim.  

The veteran's statements and testimony have been considered.  
His lay statements, while credible with regard to his 
subjective complaints are not sufficient competent evidence 
for the purpose of showing a nexus between his COPD and 
service.  Consequently, the Board cannot accord any probative 
value to his statements regarding the etiology of his 
disability.  See Espiritu, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for COPD, including as a residual of exposure to 
Agent Orange.  Therefore, the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

The veteran's service-connected myofascial pain syndrome of 
the right hip and thigh is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5253.  Diagnostic Code 5253 provides that a noncompensable 
disability evaluation is warranted for limitation of rotation 
of the thigh, with ability to toe-out more than 15 degrees, 
and a 10 percent disability evaluation is assigned for 
limitation of rotation, with an inability to toe-out in 
excess of 15 degrees.  A 10 percent disability evaluation is 
also assigned where there is limitation of adduction such 
that one cannot cross their legs.  A 20 percent disability 
evaluation is warranted for limitation of abduction, where 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2004).  Normal flexion of the hip is to 
125 degrees and normal abduction of the hip is to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2004).  

Based on the evidence of record, the Board concludes that an 
increased rating is not warranted for the service-connected 
myofascial pain syndrome of the right hip and thigh because 
the veteran has not met the criteria for required for a 
higher evaluation.  Upon VA examination in January 2003, the 
veteran's range of motion of the right hip was not limited to 
the degree required for a 20 percent rating under Diagnostic 
Code 5253.  In fact, his abduction was normal, i.e., from 0 
degrees to 45 degrees.  Moreover, the veteran's demonstrated 
limitation of motion also did not meet the criteria for a 10 
percent rating.  However, with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra, in light of his complaints 
of pain, the veteran was awarded the 10 percent rating.  
Further consideration of those factors to award the next 
higher 20 percent rating would result in pyramiding.  See 
38 C.F.R. § 4.14 (2004).  

Clinical evaluation at the time of the January 2003 
examination also showed that there was no evidence of 
recurrent subluxation or dislocation of the right hip, and 
flexion of was demonstrated from 0 degrees to 125 degrees.  
Therefore, the criteria for a 20 percent rating under 
Diagnostic Code 5252 have not been met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2004).  Finally, an August 
1968 X-ray of the right leg did not show that there was any 
malunion of the femur.  Therefore, a higher rating based on 
malunion is also not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2004).  
The Board has also considered whether an increased evaluation 
is warranted for the veteran's myofascial pain syndrome of 
the right hip and thigh on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  However, the evidence of record does 
not demonstrate that the condition has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalization, or that the myofascial pain 
syndrome alone markedly interfere with employment so as to 
render impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

In conclusion, the preponderance of the evidence is against 
the claim for an increased rating for the service-connected 
myofascial pain syndrome of the right hip and thigh.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  


ORDER

Service connection for a lung disability to include as due to 
exposure to Agent Orange is denied.  

An increased rating for myofascial pain syndrome of the right 
hip and thigh is denied.  


REMAND

The veteran seeks secondary service connection for arthritis 
of the knees, hips and lower back.  He argues that this is 
due to his service-connected right hip and thigh disability.  
In a February 2004 statement, a VA examiner stated that the 
veteran's arthritis, with respect to his lower extremities, 
was due to his  "previous leg injury".   No further 
information was provided.  The record shows that the veteran 
was injured in 1955 during service when he was hit by a 
broken cable.  He suffered a compound fracture of the right 
femur.  The record also shows that in 1967, he broke his legs 
in a motorcycle accident, and on VA examination in August 
1968, he reported that he was treated by a private examiner 
for that injury.  The veteran has not undergone a VA 
examination to determine the manifestations of the claimed 
arthritis or the etiology of any arthritis of the knees, hips 
or lower back.  

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for his arthritis of the 
knees, hips and lower back.  Of 
particular interest, is any information 
regarding the private treatment provided 
at the time he sustained broken legs in a 
motorcycle accident in 1967.  Obtain 
copies of all of the records from the 
identified treatment sources (that are 
not already in the file) and associate 
them with the claims folder.  

2.  The veteran should be scheduled for a 
VA joints examination to ascertain the 
etiology of any currently diagnosed 
arthritis of the knees, hips, and lower 
back.  The claims file and a copy of this 
remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  After a 
thorough examination, including any 
necessary X-rays, and a review of the 
file, the examiner should express an 
opinion as to whether any currently 
diagnosed arthritis of the knees, hips, 
and lower back is due to, or aggravated 
by, the service-connected myofascial pain 
syndrome of the right hip and thigh; or 
due to another cause, including the 
injuries resulting from the motorcycle 
accident.  

3.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for degenerative 
arthritis of the knees, hips, and lower 
back, secondary to the right hip 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


